In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-20-00238-CV
     ___________________________

  LINDA ELAINE ARNOLD, Appellant

                     V.

CHRISTOPHER BRYAN ARNOLD, Appellee




  On Appeal from the 415th District Court
          Parker County, Texas
       Trial Court No. CV19-1398


 Before Sudderth, C.J.; Gabriel and Kerr, JJ.
    Per Curiam Memorandum Opinion
                    MEMORANDUM OPINION AND JUDGMENT

       On September 10, 2020, we notified appellant that the trial court clerk

responsible for preparing the record in this appeal had informed us that appellant had

not arranged to pay for the clerk’s record as the appellate rules require. See Tex. R.

App. P. 35.3(a)(2). In our notice, we warned appellant that we would dismiss the

appeal for want of prosecution unless, within ten days, appellant arranged to pay for

the clerk’s record and provided us with proof of payment. See Tex. R. App. P. 35.3(c),

37.3(b), 44.3.

       Because appellant has not made payment arrangements for the clerk’s record,

we now dismiss the appeal for want of prosecution. See Tex. R. App. P. 37.3(b),

42.3(b), 43.2(f).

       Appellant must pay all costs of this appeal. See Tex. R. App. P. 43.4.


                                                      Per Curiam

Delivered: October 1, 2020




                                           2